DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 01/23/2021. Claims 1-6 are presented for examination.

Allowable Subject Matter
2.    Claims 1-6, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Honeyman et al. (US 20070223079), discloses an image rendering system (see fig. 2 and/or fig. 10) comprising: a[n electro-optic] display (64) comprising an environmental condition sensor (34) (see paragraph 1669); and a remote processor (70 or 72) connected to the [electro-optic] display via a network, the remote processor being configured to receive image data, and to receive environmental condition data from the sensor via the network (see paragraph 1670), render the image data for display on the [electro-optic] display under the received environmental condition data, thereby creating rendered image data, and to transmit the rendered image data to the electro-optic display via the network (see paragraphs 1678, 1697-1698 in light of paragraph 1670).

However, neither Honeyman or Craig, nor the combination thereof, discloses an image rendering system that collects environmental data such as temperature. Wherein at certain temperatures, unwanted optical artifacts such as blooming may be so severe that it greatly reduces display performance for a given number of color primaries. As such, it is disclosed here that display gamut and number of primaries may be adjusted depending on specific environmental conditions such as temperature. At room temperature, for example, one might wish to render an image using 32 primaries because the blooming is manageable; at higher temperatures, for example, it may only be possible to use 16 primaries. This is a particularly important capability if the reference/guiding lines are not intended as part of the final product.
With respect to an example claim, claim 1 explicitly discloses provide a number of differing pre-computed 3D lookup tables (3D LUTs) each corresponding to a nominal display gamut in a given environmental condition data range. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record. Accordingly, the limitations of claims 1-6 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612
03/31/2021